IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00030-CR
                                No. 10-15-00031-CR

LEROY ROBINSON, JR.,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                         From the 13th District Court
                           Navarro County, Texas
                 Trial Court Nos. D35440-CR and D35441-CR


                                      ORDER


      A jury convicted Appellant Lee Roy Robinson, Jr. of the offenses of possession of

a penalty-group 1 controlled substance in an amount of less than one gram and

obstruction/retaliation. The trial court assessed his punishment at nineteen months’

confinement in state jail and eighteen years’ imprisonment, respectively.
           Counsel for Appellant filed a motion to withdraw and Anders1 brief in each appeal.

In accordance with the Court of Criminal Appeals’ opinion in Kelly v. State, counsel also

prepared and sent to Appellant a Motion for Pro Se Access to the Appellate Record. See

Kelly v. State, 436 S.W.3d 313, 315, 320 (Tex. Crim. App. 2014). We received the motion

on June 15, 2015.2

           Appellant’s Motion for Pro Se Access to the Appellate Record is granted. In

accordance with Stanley v. State, ___ S.W.3d ___, 2015 WL 2169874 (Tex. App.—Waco May

7, 2015, order) (per curiam), counsel is ORDERED to obtain and send Appellant, within

14 days from the date of this order, copies of the clerk’s and reporter’s records and to

simultaneously notify this Court, the State, the trial court, and the trial court clerk when

counsel has completed this task. In the event that the record made available to Appellant

must be returned to the trial court clerk, counsel must notify Appellant and this Court of

that fact.

           Counsel is reminded that there are certain rules and statutes that prohibit certain

sensitive or illegal information from being included in a public record. See TEX. R. APP.

P. 9.10. If counsel has identified any such information while conducting the review of the

record as necessary to prepare the Anders brief in support of counsel’s motion to




1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

2 The document is smeared with an unidentified substance. Any document received from Appellant in the
future that has unidentifiable substances, stains, or evidence of any type of contamination on it will not be
filed or considered by the Court and will be returned to Appellant.

Robinson v. State                                                                                     Page 2
withdraw, counsel should take appropriate steps to redact or in some manner remove

that information from the copy of the record that is being provided to Appellant.

        Appellant is ORDERED to file his pro se response to counsel’s Anders brief3 within

30 days from the date counsel sends notice to the Court that the record has been

forwarded to Appellant, unless the due date is extended by order of this Court upon

proper and timely motion by Appellant. If counsel notifies Appellant and this Court that

the record being provided to Appellant was obtained from the trial court clerk and must

be returned thereto, Appellant is ORDERED to not take the record apart or mark on or

modify the record.

        If the record must be returned to the trial court clerk, so that its return to the trial

court clerk can be monitored and enforced, Appellant is ORDERED to send the record to

this Court with Appellant’s response. If no response is filed, but nevertheless, the record

must be returned to the trial court clerk, Appellant is ORDERED to send the record to

this Court within 45 days of the date the attorney sends notice to the Court that the record

was forwarded to the Appellant, unless the due date is extended by order of this Court

upon proper and timely motion by Appellant.

        Appellant’s failure to comply with this Order, including the failure to send the

record to this Court within the time specified, if herein required, may result in the




3Appellant states in the motion that he is asserting his right to file a pro se appeal. We construe this to
mean that he desires to file a pro se response to counsel’s Anders brief.

Robinson v. State                                                                                   Page 3
dismissal of the appeal under our inherent authority upon the presumption that the

record was obtained under false pretense and with no intent to pursue the appeal but

instead was obtained for the purposes of delay.


                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed July 23, 2015
Do not publish




Robinson v. State                                                             Page 4